Case 1:20-cv-03962-LJL Document 82-5 Filed 09/21/20 Page 1 of 3




         EXHIBITE
7/21/2020             Case 1:20-cv-03962-LJL Document 82-5 Filed 09/21/20 Page 2 of 3


            Gmail                                                         Tiffany Yiatras <tiffany@consumerprotectionlegal.com>



  Fwd: Notification from IDES
  1 message

                                                                                                             Fri, Jun 5, 2020 at 11 :13 AM



    --- Forwarded message ----­
    From: Jack and James TV
    Date: Wed, May 27, 2020,
    Subject: Fwd: Notification from IDES
    To:



    --- Forwarded message ---
    From: Illinois Department of Employment Security <noreply@illinois.gov>
    Date: Thu, May 21, 2020, 3:22 PM
    Subject: Notification from IDES
    To: Briana Julius




                                                         IDES
                                                         IHINOIS DEPAR:TMENI Of
                                                          EMPLOYMENI SECUIITV


    May 21, 2020
    Dea1· Briana Julius:
    A limited data access issue recently occurred within the new Pandemic Unemployment Assistance (PUA)
    system. An analysis found that one PUA claimant was able to inadvertently access personal information of a
    limited number of other PUA claimants when logged into the system last week. That same claimant reported
    the issue and within an hour it was corrected to prevent any future unauthorized access.
    The inf01mation viewed by this one person may have included your name social security number and street
    address associated with your PUA claim. Immediately upon learning of this issue, Deloitte Consulting LLP
    (Deloitte), the vendor who built and maintains the PUA portal for IDES, began an investigation and stopped
    any further unauthorized access of claimants' personal information.
    Based upon that investigation, there is no indication that your personal information was improperly used or
    is likely to be misused.
    Out of an abundance of caution Deloitte is offering you the option of emolling in 12 months of free credit
    monitoring. A one-year membership ofExperian's® IdentityWorks 5M identity protection se1vice is available
    to you, at no cost. Attached to this email is a flyer from Experian IdentityWorks 5M describing the se1vice and
    providing detailed instructions.
    To enroll online for the Experian IdentityWorks5M credit monitoring service, you can go to the Experian site
    using the link below. You will be instructed how to initiate the online membership and will need to provide
    your personal inf01mation requested for emollment. You will also be asked to provide the code listed below
https:llmail.google_com/mail/u/0?ik=f941 a28bc0&view=pt&search=all&permthid=thread-f%3A1668676195668071028%7Cmsg-f%3A 16686761956680_ _ _   1 /2
7/21/2020            Case 1:20-cv-03962-LJL Document 82-5 Filed 09/21/20 Page 3 of 3
    to reflect the pre-paid purchase of the credit monitoring service. If you prefer, you can enroll on the phone by
    speaking with the Experian Customer Care team at 877.890.9332. Please provide engagement number
    - as proof of eligibility for the Experian credit monitoring services.
    You will have until August 30, 2020, to activate this membership, which will then continue for 12 full
    months from the date of activation.
    Code and link:
            • Pre-paid Code:
            • Link: https://www.expenanidworks.com/3bcredit
    In addition, federal law entitles everyone to one free credit report per year from each of the three main credit
    bureaus, and you can obtain information regarding fraud alerts and security freezes from them:
    Equifax (800) 525-6285
    P.O. Box 740241
    Atlanta, GA 30374
    www.equifax.com
    Experian (888) 397-3742
    P.O. Box 2104
    Allen, TX 75013
    www.experian.com
    TransUnion (800) 680-7289
    P.O. Box 2000
    Chester, PA 19022
    www.tuc.com
    Finally, to find out more about protecting personal information, visit the Illinois Attorney General's webpage
    at www.illinoisattorneygeneral.gov and/or the Federal Trade Commission:
    Federal Trade Commission, (202) 326-2222
    Bureau of Consumer Protection
    Federal Trade Commission
    600 Pennsylvania Ave, NW
    Washington, DC 20580
    https://www.fie.gov
    We apologize for any concerns or inconvenience that this incident has caused. Please be assured that we take
    very seriously our responsibility to safeguard the personal information you entrust to our care, and deeply
    regret that this incident occurred.


     'Pi"I Experian ldentityWorks - Flyer.pdf
      l!:l 174K




https://mail.google.com/mail/u/0?ik= f941a28bc0&view= pt&search= all&permthid = thread-f%3A1668676195668071028%7Cmsg-f%3A16686761956680...   2/2
